DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1:	Claims 1, 3, 11, 12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0041523 A1 Rifkin et al in view of US 2002/0080132 A1 Dai et al.
2:	As for Claim 1, Rifkin et al depicts in Figures (1A-1F, 3 and 4) and teaches in Paragraphs [0017-0024 and 0037-0043] An electronic device comprising: an image capturing device (418) that can be triggered to sense and capture image data; a microphone (416) that senses audio; a memory (408) containing an image capture activation detection (ICAD) module; and a controller (406) communicatively coupled to the image capturing device (418), the microphone (416), and the memory (408), and that executes the ICAD module to enable the electronic device to: in response to detecting entry of the image capturing device (408) into an image capture mode, detect, via at least one of: (i) the image capturing device (408); and (ii) the microphone (416), a first external input that alerts a subject that an image of the subject is about to be captured by the image capturing device (audio message “take picture when I give thumbs-up”); and in response to detecting the first external input: monitor for detection by one of: (i) the image capturing device; and (ii) the microphone of a second external input (thumbs-up) by the subject that is associated with the subject being ready to have an image of the subject captured; and in response to detecting the second external input (thumbs-up), activate recording of image data via the image capturing device (408). However, Rifkin et al does not teach starting a timer and monitor for expiration of the timer; and in response to the timer expiring, discontinue detection of the second external input and in response to detecting the second external input before expiration of the timer, activate recording of image data via the image capturing device.
Dai et al teaches in Paragraph [0021] that it is advantageous when designing electrical systems to use a power management system that uses a timer based scheme to place the computer system in a power saving mode (e.g., standby mode or suspend mode) when no input activity has been present for a defined time (e.g., 5-15 minutes) and that various components of the computer system can be set to a power saving mode, such as a hard drive, a central processing unit, a chipset and the like in order to reduce power consumption.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the power management system of Dai et al In the camera system of Rifkin et al that uses a timer to place the camera system in a power saving mode if no input has been detected for a certain amount of time in order to reduce power consumption. 
3:	As for Claim 3, Rifkin et al further depicts in Figures (1A-1F, 3 and 4) and teaches in Paragraphs [0017-0024 and 0037-0043] wherein the second external inputs is audio input (Rifkin et al teaches using multiple audio commands to capture an image) detected via the microphone (416), and the controller (406) enables the electronic device to: identify content of spoken audio sensed via the microphone (416); and associate the identified content with an indication that the subject is ready for image capture.
4:	As for Claim 11, Rifkin et al further depicts in Figures (1A-1F, 3 and 4) and teaches in Paragraphs [0017-0024 and 0037-0043] wherein, to detect the second external input, the controller (406) enables the electronic device to identify a selected one or more of: (i) a gesture that is associated with an affirmative communication (thumbs up); (ii) a stationary pose by the subject; (iii) a face of the subject that is oriented toward the image capturing device; and (iv) a smiling face of the subject.
5:	As for Claim 12, Claim 12 is rejected for reasons discussed related to Claim 1.
6:	As for Claim 19, Claim 19 is rejected for reasons discussed related to Claim 11.
7:	As for Claim 20, Claim 20 is rejected for reasons discussed related to Claim 1.
8:	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0041523 A1 Rifkin et al in view of US 2002/0080132 A1 Dai et al further in view of US 2013/0124207 A1 Sarin et al.
9:	As for Claim 2, Rifkin et al teaches wherein the first external input (audio command) is audio input detected via the microphone (416), and the controller (406) enables the electronic device to: identify content of spoken audio sensed via the microphone (416). However, Rifkin et al in view of Dai et 
	Sarin et al depicts in Figure 5 and teaches in Paragraph [0046] a voice activated camera that returns an audible or visible indication to the user indicating that the audio command was successfully received in order to inform the user to prepare for image capture. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera system of Rifkin et al in view of Dai et al to provide an audible or visible indication to the user indicating that the audio command was successfully received as taught by Sarin et al in order to inform the user to prepare for image capture. 
Allowable Subject Matter
Claims 4-10 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
March 2, 2021